DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2008/0238959).
Kato discloses a liquid ejection apparatus comprising: 
              a liquid ejection head having a nozzle surface formed with a nozzle configured to eject liquid (FIG. 1, elements 2);
              a conveyer configured to convey an ejection target in a conveyance direction along a conveyance path including a facing position facing the nozzle surface (FIG. 1: The convey belt 8 conveys the printing medium 70 to face the printhead surface for printing purpose);
                            a distance sensor configured to output a distance signal that changes depending on a distance between the nozzle surface and a surface of the ejection target (FIG. 4: The sensor 11(10) outputs a signal indicating the height of the edge of the printing medium 70, wherein such height indicates the vertical distance between the edge of the printing medium and the surface 2a of the printhead); and 
                            a controller configured to perform:
FIG. 4: The output of the sensor 11 indicates the position of the printing medium at the sensor and the distance between the printing medium and the printhead surface based on the height of the printing medium); and
                                        during ejecting liquid from the nozzle to record an image on the ejection target (FIG. 4: The sensor 11 can detect the deformation or floating of the printing medium during the printing operation),
 			            under a condition that the positional information satisfies a particular condition, performing distance detection of detecting the distance by referring to the distance signal (FIG. 4: The height of the printing medium is detected when the printing medium is positioned at the sensor, such position of the printing medium reads on satisfying a particular condition) and of interrupting image recording depending on a result of the distance detection (paragraph [0031]: A recording stop unit stops the print head from discharging ink drops when the distance detected is within a fourth distance), and
                                                       under a condition that the positional information does not satisfy the particular condition, not performing the distance detection (FIG. 4: When the printing medium is not at the sensor (not satisfying a particular condition), the height of the printing medium is not detected).
Allowable Subject Matter
2.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the controller is configured to perform the distance detection under a condition that the positional information 
	Regarding to claim 3: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the controller is configured to perform the distance detection under a condition that the positional information indicates that the ejection target is located at an intermediate conveyance position; and not perform the distance detection under a condition that the positional information indicates that the ejection target is located at a downstream conveyance position, wherein the  intermediate conveyance position at which the leading edge of the ejection target is located at a downstream side of the downstream roller pair in the conveyance direction and at which the trailing edge of the ejection target is located at an upstream side of the upstream roller pair in the conveyance direction; and the downstream conveyance position at which a leading edge of the ejection target conveyed by the conveyer is located at a downstream side of the downstream roller pair in the conveyance direction and at which a trailing edge of the ejection target is located between the upstream roller pair and the downstream roller pair is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 4: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the controller is configured to perform the distance detection under a condition that the positional information indicates that the ejection target is located at an intermediate pressing position; and not perform the distance detection under a condition that the positional information indicates that the ejection target is located at an upstream pressing position, wherein the intermediate pressing position at which the leading edge of the ejection target is located at a downstream side of the downstream roller pair in the conveyance direction and at which the trailing edge of the ejection target is located at an upstream side of the pressing position in the conveyance direction, and the upstream pressing position at which a leading edge of the ejection target conveyed by the conveyer is located between the pressing position and the downstream roller pair and at which a trailing edge of the ejection target is located at an upstream side of the pressing position in the conveyance direction is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the controller is configured to perform the distance detection under a condition that the positional information indicates that the ejection target is located at an intermediate pressing position; and not perform the distance detection under a condition that the positional information indicates that the ejection target is located at a downstream pressing position, wherein the intermediate pressing position at which the leading edge of the ejection target is located at a downstream side of the downstream roller pair in the conveyance direction and at which the trailing edge of the ejection target is located at an upstream side of the pressing position in the conveyance direction; and the downstream pressing position at which a leading edge of the ejection target conveyed by the conveyer is located at a downstream side of the downstream roller pair in the conveyance direction and at which a trailing edge of the ejection target is 
			CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853